In a negligence action to recover damages for personal injuries, etc., plaintiffs appeal from an order of the Supreme Court, Kings County, dated October 12, 1977, which denied their motion for a general preference. Order affirmed, without costs or disbursements, and without prejudice to a renewal of the application upon an adequate showing of serious and permanent injuries. The *969papers were insufficient to warrant the granting of the preference sought. Damiani, J. P., Suozzi, Rabin and Hawkins, JJ., concur.